Citation Nr: 1120985	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-14 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in relevant part, denied entitlement to service connection for PTSD.

The Veteran's claim was remanded by the Board for a hearing before a member of the Board in December 2007 and in July 2008 for additional development.  The requested development having been completed the matter has been returned to the Board for adjudication.

The Veteran had a hearing before the undersigned in March 2008.  A transcript of the hearing has been associated with the claims file.

Based on statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for PTSD has been recharacterized as noted above.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of anxiety disorder not otherwise specified as a result of his military service.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his anxiety disorder not otherwise specified was incurred as a result of his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to entitlement to service connection for an acquired psychiatric disorder, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD and anxiety disorder not otherwise specified are not classified as psychoses, and service connection for an acquired psychiatric disorder for these disorders may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that the camp where he was stationed was subject to concentrated mortar attacks, as well as sniper and gas attacks, and that a first sergeant who's name the Veteran did not know was killed while part of a convoy in June 1967 or June 1968.      

As an initial matter, the Board observes that the claim was remanded by the Board in July 2008, in part, to afford the RO/AMC an additional opportunity to confirm the Veteran's alleged stressors.  In that regard, the RO/AMC made extensive efforts to verify the specific in-service stressors claimed by the Veteran, including requesting verification from the Defense Personnel Records Information Retrieval System (DPRIS).  The DPRIS was able to confirm that the Veteran's duty station, Camp Bearcat, received enemy mortar and rocket fire on multiple occasions during the Veteran's period of service there.  At least one of these incidents involved a significant number of casualties.  Thus, the Veteran's stressor regarding his fear of enemy activity as a result of mortar attacks on Camp Bearcat is confirmed.  

The Board notes that the claims file also contains a September 2005 letter from a private psychiatrist wherein the Veteran reported that his work duties as a cook brought him in close contact with many wounded and dying service members during his service in Vietnam.  The Veteran reported numerous flashbacks about his time in Vietnam.  The physician diagnosed PTSD with depression, concentration impairment, isolation, severe job impact and sleep pattern disturbance.  The physician specifically noted that the diagnosis was based on the reported symptoms from the Veteran's Vietnam service.  

As noted above, the Veteran's claim was remanded in July 2008 and he was afforded a VA examination in March 2009.  The examiner noted review of the claims file.  At that time, the Veteran reported multiple in-service stressors, including mortar attacks while at Camp Bearcat, having to wear a gas mask during some attacks, and seeing injured individuals transported by helicopter to the base.  Based on the Veteran's reports, the evidence of record, and psychiatric evaluation, the examiner diagnosed anxiety disorder not otherwise specified.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  However, the examiner concluded that the Veteran's anxiety disorder not otherwise specified was due to his military experiences and that he had mild and persistent symptoms of anxiety disorder without remissions.  

The Board acknowledges that there are varying opinions regarding whether the Veteran has a current diagnosis of PTSD.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As noted, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, but did conclude that the Veteran had an anxiety disorder not otherwise specified due to his military service.  The examiner's conclusion suggests that the September 2005 diagnosis of PTSD may have in fact been a diagnosis of a PTSD-like anxiety disorder.  In any case, the Board finds that the there is at least an approximate balance of the evidence suggesting that he has an anxiety disorder that has been linked to his military service in Vietnam.

The March 2009 VA examiner specifically attributed the Veteran's anxiety disorder not otherwise specified to his experiences in Vietnam, including multiple incidents involving enemy mortar fire while stationed at Camp Bearcat.  As discussed above, these incidents have been confirmed.  In addition, the September 2005 private psychiatrist linked the Veteran's diagnosed psychiatric disorder to his military service.  

As noted, the Veteran's specific psychiatric disorder has been classified differently, depending on the medical professional, but both providers attributed at least some measure of his psychiatric problems to his military service in Vietnam.  Thus, the Board concludes the findings of the qualified mental health care providers, at the very least, places the evidence in equipoise as to whether the Veteran currently has a psychiatric disorder related to military service in Vietnam.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.

In short, in light of the Veteran's in-service duties in Vietnam at Camp Bearcat and his diagnoses of one or more psychiatric disorders that have been attributed to his military service, the Board concludes that service connection for an anxiety disorder not otherwise specified is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

In closing, the Board again notes that the issue on appeal was originally characterized as a claim entitlement to service connection specifically for PTSD, and such claim was recharacterized by the Board as potentially encompassing other psychiatric diagnosis.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for anxiety disorder.  Specifically, the Board finds the anxiety disorder grant contemplates the symptoms of psychiatric disability that have been reported by the Veteran throughout the course of his claim.  See Clemons, supra. Furthermore, the Board notes that both anxiety disorder and PTSD are characterized as anxiety disorders in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV)).  Both disabilities are also characterized by VA as anxiety disorders for rating purposes, with PTSD being listed under 38 C.F.R. § 4.130, Diagnostic Code 9411, and anxiety disorder, not otherwise specified, being listed under Diagnostic Code 9413.  Finally, both disabilities are evaluated pursuant to the same rating criteria, which are listed in the General Rating Formula for Mental Disorders.  For these reasons, the Board finds that the benefit sought on appeal as been fully granted by awarding service connection for an anxiety disorder, not otherwise specified.


ORDER

Entitlement to service connection for anxiety disorder not otherwise specified is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


